ACCEPTED
                                                                                                              14-15-00042-CV
                                                                                              FOURTEENTH COURT OF APPEALS
                                                                                                           HOUSTON, TEXAS
                                               Keith A. Gross                                           11/19/2015 1:42:24 PM
                                                                                                        CHRISTOPHER PRINE
                                                Attorney at Law                                                        CLERK
                                               250 Park Avenue
                                            League City, Texas 77573

                                                                                      FILED IN
                                                                               14th COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                November 79,2015
                                                                               11/19/2015 1:42:24 PM
                                                                               CHRISTOPHER A. PRINE
                                                                                        Clerk
Mr, Christopher A. Prine, Clerk                                                           via E-filing
Fourteenth Court of Appeals
301 Fannin Street, Room 245
Houston, Texas77O02


        Re:  No. 14-15-00042-CY; Benson Scott Wyly, Appellant v. Essex Insurance Company, U.S. Risk, Inc., and
        Integrity Insurance Solutions, Appellees; in the Fourteenth Court of Appeals

Dear Mr. Prine,

        Please be advised that the undersigned attorney, Keith A. Gross,   will present oral argument for Benson
Scott Wyly, on the designated date and time of Thursday, December 3,Z07S,at 1:30 p.m. in the South
courtroom at the 1910 courthouse, 301 Fannin, Third Floor, Houston, Texas.

       Thank you for your attention to this matter. Please give me a call if you have any questions or
comments,




                                                               Sincerely,




                                                               /s/   -KeithA,..Gro-ss




                                                               Keith A. Gross
                                             CE   RT IF I CAT   E.A[ S-ERYISE

           This is to certify that a true and correct copy of this letter has been forwarded to the individuals listed
    below on this, the 19th day of Novembe4 201s, by the method(s) indicated.

    Kevin G, Cain
    cainn@mdjwlawcom
    Martin, Disiere, fefferson & Wisdom, LLp
    808 Travis Street
    20th Floor
    Houston, Texas77002
    League City, Texas 77573
    (via e-file and facsimile 713-ZZ2-0101)
    (counsel for defendant Essex Insurance company and u.           S.   Risk, Inc.)

    famie R. Carsey
    jcarsey@thompsoncoe.com
    Cyrus W. Haralson
    charalson@thompsoncoe.com
    THOMPSON, COE, COUSINS & IRONS, L,L.P.
    One Riverway, Suite 1400
    Houston, Texas 77056
    (via e-file and facsimile 7t3-403-8299)
    (counsel for appellees Essex Insurance Company and U,S. Risk, Inc,)



                                                                             /s/   Keith A. Gross

                                                                              Keith A. Gross




               office   (832)932-5970                 Fax (832)93    z-s6BB                    cell (281)70 r-s634



Paoe )